104 F.3d 351
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Anthony D'AGOSTINO, Sr.;  Tochrisand, Inc. d/b/a LincolnRestaurant, Plaintiffs-Appellants,v.NEW YORK STATE LIQUOR AUTHORITY;  Thomas A. Duffy, Jr.;Frank N. Cuomo;  Paul Shibley;  John M. Maccallum,and David Paul, Defendants-Appellees.
No. 96-7229.
United States Court of Appeals, Second Circuit.
Sept. 26, 1996.

Appearing for Appellants:  Frank A. Aloi, Esq., Rochester, NY.
Appearing for Appellees:  Patrick Barnett-Mulligan, Assistant Attorney General of the State of New York, Albany, NY.
Present MESKILL, WINTER, CABRANES, Circuit Judges.


1
Anthony D'Agostino and Tochrisand, Inc. appeal from Judge Larimer's order granting summary judgment to the defendants and dismissing plaintiffs' complaint in an action brought under 42 U.S.C. §§ 1983 and 1985.  We affirm for substantially the reasons stated by the district court.  D'Agostino v. New York State Liquor Auth., 913 F.Supp. 757 (W.D.N.Y.1996).